Citation Nr: 0522988	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied entitlement to service connection 
for PTSD.

This case was previously before the Board in December 2004 
when it was remanded for additional development.  The 
requested development has been completed to the extent 
practicable, and the Board proceeds with its review of the 
appeal.

The veteran requested a videoconference hearing before a 
Veterans Law Judge which was scheduled for November 2004.  In 
the letter notifying him of the hearing date, he was informed 
that he could make a request for a change in his hearing date 
up to two weeks before the scheduled hearing.  See 38 C.F.R. 
§ 20.704(c).  Twelve days prior to the hearing, the veteran's 
representative submitted a statement requesting that the 
hearing be deferred pending the outcome of a requested VA 
examination.  The RO attempted to contact the veteran by 
telephone, but was unsuccessful.  As the request for a change 
in the hearing date was not made within the allowed time, the 
original hearing date was continued, and the veteran failed 
to report for the hearing.  Neither the veteran nor his 
representative have provided any explanation for his failure 
to appear, or have since requested that the hearing be 
rescheduled.  As such, the veteran's request for a hearing is 
considered withdrawn. 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claimed stressors are uncorroborated.


CONCLUSION OF LAW

PTSD was not incurred as the result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show numerous treatments for 
stomach problems, but no notation of any treatment for a 
psychiatric disorder.  The veteran's discharge papers shows 
that he had service in Vietnam from October 1968 to September 
1970.  His occupational specialty was noted as ordnance 
supply and parts.  His decorations included the Vietnam 
Service Medal, Vietnam Campaign Medal, a Good Conduct Medal 
and a Sharpshooter Medal.  The veteran's personnel records 
note that during his tour in Vietnam, his principal duty was 
as an ordnance repair parts specialist and he was assigned to 
the 58th Medical Battalion.  The section of his personnel 
records where wounds are recorded is blank.

In September 2000, the veteran sought treatment at the local 
Vet Center for nightmares, insomnia, intrusive thoughts, 
depression, anger, interpersonal problems, avoidance, 
isolation, flashbacks, hyperalertness, hypervigilance and 
guilt.  He claimed that he had had PTSD symptoms since his 
return from Vietnam.  He was referred to a fee contract 
provider for a psycho-social history and mental status 
examination.

In September 2000, the veteran was evaluated by a counselor.  
He indicated that for a long time he had been experiencing 
flashbacks, nightmares with increased heart rate, profuse 
sweating, and constant thoughts of Vietnam, difficulty and 
anxiety in crowded situations, and suicidal thoughts on a 
daily basis.  He indicated that he had never received 
inpatient treatment for any of his problems.  Currently, he 
lived alone, but was working full time as a security guard.  

The veteran indicated that he served in Vietnam with the 
584th Ambulance Company, and would go out with the medics to 
pick up casualties from the field, occasionally being exposed 
to fire.  Regarding traumatic events, he indicated that he 
was exposed to hostile and friendly fire on a weekly basis.  
He had to pick up his buddy, Tony Turner, who had been shot 
in the head between the eyes.  The worst he saw was a 
military policeman whose body sustained substantial damage.  
He did not know this soldier, but the image stuck in his head 
and he could not forget it.  He described seeing some 
Vietnamese kids being hit with Napalm, with severe burns and 
bubbling skin.  He also described a woman who had been hit by 
the mirror of a truck and decapitated.  He graphically 
described dealing with multiple body parts.  The veteran felt 
that his war zone experience negatively affected his social 
interactions.  He became a loner.  Currently he was drinking 
nearly two quarts of beer a day.

On mental status examination, the veteran appeared casual but 
appropriate.  His mood was depressed, his manner cooperative.  
He appeared to have average intelligence and his speech was 
unremarkable.  His sleep was disturbed and he only got 
approximately two to four hours of sleep a day.  He felt that 
his energy level was average.  His most recent suicidal 
thought occurred as recently as three weeks ago prior to 
coming for this assessment.  He was experiencing some visual 
and auditory hallucinations centered around his flashbacks.  
The examiner indicated that the veteran appeared to fit the 
diagnostic impression of post-traumatic stress disorder.

In October 2000, the veteran filed a claim for PTSD.  With 
this claim he submitted a statement generally describing a 
continual fear of getting killed or injured while in Vietnam, 
the sound of babies crying, and seeing dead bodies.  
Specifically, he wrote that he found out from a hospital 
manifest that a friend of his had been killed and was shocked 
when he checked the body bag and saw the body of his friend.

An October 2000 VA progress note shows that the veteran was 
still having bad dreams of seeing his friend killed, then in 
a body bag.  His daily life was filled with thoughts of 
Vietnam and hatred for the Viet Cong.  On observation, the 
veteran's mood was good, and his affect was appropriate.  
There was no thought disorder, and no anxiety mood.  The 
assessment was PTSD.

In a November 2000 VA progress note, the veteran indicated 
that not a day goes by when he did not think of Vietnam.  He 
noted that it was a horrible job to recover severely injured 
and wounded men, particularly when he had to identify one of 
his acquaintances in a body bag who lived in his own small 
town in Texas.  On mental status examination, the veteran 
appeared emotional and seemed on the verge of tears.  The 
veteran noted that he was a loner, and had been married 
twice, the first time to a Vietnamese wife.  The examiner 
noted that the veteran seemed genuinely interested in 
obtaining emotional support.  The impression was PTSD and 
depression, and recommended action was medication and 
supportive counseling.

Information obtained by the RO on Vietnam casualties shows a 
fatality by the name of Tony Turner, a Marine, who was killed 
in Quang Nam province in December 1969.  The home town shown 
in the record matches the veteran's.

In a June 2002 statement, the veteran wrote that he and Tony 
Turner were in Vietnam at the same time, that he witnessed 
his body in a body bag, that they both went to High School 
together, and that they were best friends.  He also submitted 
a statement from a funeral home attesting to the fact that a 
funeral was conducted for Tony Turner on December 15, 1969.

VA outpatient treatment records show continued treatment for 
major depression with anxiety, as well as PTSD. 

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for PTSD in the May 2001 rating 
decision, the March 2002 statement of the case (SOC), letters 
sent to the veteran in April 2001 and June 2003, and in 
supplemental statements of the case (SSOC) issued in May 2004 
and March 2005.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2004 SSOC, 
VA informed the veteran that VA must make reasonable efforts 
to assist a veteran in obtaining all evidence necessary to 
substantiate a claim, such as medical records, employment 
records, or records from other Federal agencies.  VA further 
informed the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that these records were received by VA.  VA also 
told him that it would assist him by providing a medical 
examination or obtaining a medical opinion if it decided that 
such was necessary to make a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in March 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has also 
obtained all relevant service personnel records.  All 
postservice records of treatment identified by the veteran 
have been obtained.  The veteran has not identified, and the 
record does not show that there are any unobtained records 
which could substantiate the veteran's claim for service 
connection for PTSD.  He was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, which he declined, and before a Veterans 
Law Judge, which was scheduled but for which he failed to 
report.  VA also scheduled the veteran for an examination in 
May 2004, but again the veteran without explanation, failed 
to appear for the examination.  VA cannot assist the veteran 
further in this regard without his cooperation.  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Dusek v. 
Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  Regardless, a VA examination is not 
necessary in this case to decide the veteran's claim.  
38 C.F.R. § 3.159(c)(4).  In this case, the missing element 
of the veteran's claim is corroborating evidence of the 
occurrence of his claimed stressors.  He was notified of this 
fact in a December 2004 letter and given the opportunity to 
provide any additional evidence to support his claim, to 
include corroborating lay statements.  He did not respond to 
VA's request for additional evidence.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2002); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  While 
the sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994).  "Credible supporting evidence" cannot, as a 
matter of law, consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Analysis

The Board finds that for the following reasons, service 
connection for PTSD is not warranted.  As an initial matter, 
the Board notes that the evidence does not show, nor does the 
veteran allege, that he is a combat veteran.  As such, the 
provisions of 38 U.S.C.A. § 1154(b), and 38 C.F.R. 
§ 3.304(f)(1) for combat veterans are not for application.  
The veteran's claimed stressors are therefore considered 
noncombat stressors, and require corroboration.  

Although the veteran has alleged several stressors, the only 
stressor which has been medically related to a diagnosis of 
PTSD is the claimed stressor of seeing the body of his 
friend, Tony Turner, who had been killed.  Information 
obtained by the RO confirms that a soldier matching this name 
and from the veteran's home town, was killed while the 
veteran was serving in Vietnam.  However, this alone is 
insufficient to prove the fact that he actually saw the body.  
Because this is not a combat related stressor, this fact must 
be corroborated.  Corroboration may come from service 
records, or from statements of persons who knew that the 
veteran saw his friend's body while in Vietnam, and that knew 
of their close association while in high school.  The veteran 
was informed of this fact and given the opportunity to submit 
any evidence, to include lay statements, in support of his 
claim.  In a December 2004 letter, he was provided examples 
of the types of corroborating evidence needed:

This may include lay statements from 
persons who knew of your close 
association in high school and that you 
saw your friend's body in Vietnam.  
Examples are letters you wrote home while 
in service telling of the incident, 
statements from persons you may have told 
after service, but near in time to your 
service, or statements from fellow 
servicemen who were aware of the incident 
at the time.  

Further, the Board notes that there are inconsistencies 
regarding the nature of the veteran's service in Vietnam 
which cast doubt on the credibility of the facts alleged by 
the veteran.  Specifically, he claims that he was assigned to 
the 584th Ambulance Company; however, his DA Form 20 shows 
that he was assigned to the 58th Medical Battalion as an 
ordnance supply specialist/repair parts specialist.  This 
unit was located in Long Binh, which is just outside of 
Saigon in the south of Vietnam.  Records show that Tony 
Turner was killed in Quang Nam, many hundreds of miles away 
in the northern part of what was then South Vietnam.  In the 
December 2004 letter, the veteran was asked to explain more 
fully the nature of his service including explaining why his 
personnel records showed a different assignment from the 
claimed assignment with an Ambulance Company, and the 
specifics of how he came to see the body of his friend, Tony 
Turner.  The veteran did not respond to VA's request for more 
information.  

Although there is a medical diagnosis of PTSD, and this 
diagnosis is linked generally to the alleged stressor of 
seeing a friend's dead body, there is simply no corroborating 
evidence that the claimed stressor occurred.  In light of the 
apparent inconsistencies between the personnel record and the 
veteran's account of the events claimed in service, the Board 
finds that there is insufficient evidence to support the 
occurrence of the stressor.  

In conclusion, the Board finds that service connection is not 
warranted for PTSD because the claimed inservice stressors 
are not corroborated.  Even with a diagnosis of PTSD, a 
required element of the claim for PTSD is missing.  38 C.F.R. 
§ 3.304(f).  Extensive efforts have been made to develop the 
veteran's claim in a viable manner, but without a 
sufficiently documented inservice stressor event, there is no 
existing amount of doubt to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2003).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

